Order entered February 23, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00073-CV

                RICHARD LEE WILLIAMS, P.A., Appellant

                                       V.

 DONNA ROLAND AND DARLENE PENINGER, BOTH INDIVIDUALLY
AND AS REPRESENTATIVES ON BEHALF OF THE ESTATE OF MARIE
              BOLINGER, DECEASED, Appellees

              On Appeal from the 44th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-20-08604

                                    ORDER

     Before the Court is appellant’s first motion for extension of time to file his

brief. Appellant seeks a thirty-day extension. Because this is an accelerated

appeal, we GRANT the motion to the extent we ORDER the brief be filed no later

than March 23, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE